Title: To George Washington from Ezekiel Cheever, 31 March 1781
From: Cheever, Ezekiel
To: Washington, George


                  
                     Hond Sir
                     Springfield March 31st 1781
                  
                  Monday 26th inst. I was honor’d with your Excellys Commands thro’ the hands of Colo. Shelding to do all in my power to get the arms & accoutrements belonging to his Regt repaired.
                  Sir, the destitue State of this Department for want of proper regard & encouragement, particularly money to pay wages & purchase necessaries and the want of Coal & Leather (which I have remonstrated to the honble board War & ordnance and to the Commissary Genls office) renders it under present Circumstances impractacable, The Asst Comry Genl mr Hodgdon Writes me Feb. 5th last past, the next weeks post would bring me an order on Comry Lamb at Boston for Leather Since which I have heard no more of the matter—Colonel Shelding is anxiously Concerned and pressing to have his Saddles & accoutrements repaired which I was Studiously Concerned to have had done last Winter, and might have been effected, if by any means materials for the purpose could have been obtained in order to Comply with Colo. Sheldings urgent & pressing request, I have engaged Seven hundred or a thousand bushells Coal to be deld in ten days or a fortnight (for which must pass my note for payment in three months) hope then to have the arms & Waggons repaired as expeditiously as possible, May it please your Excellency it’s hardly Concivable the difficulties & unceasiness attending this post for the want of money to pay wages & to answer any pressing Occasions, the quarter master is in the Same predicament with my Self.  the expediency of those Evils being Soon remidied is Obvious: my best abilities to get Colo. Sheldings demands accomplished, Shall not be wanting, alway’s earnestly Concerned to have my attempts for the Service meet your approbation.  I have the honour to be your Excellencys Most humble and most Obedt Servt
                  
                     Ezekl Cheever  Dy G.M.S.
                  
               